Case: 2:19-cv-05409-ALM-EPD Doc #: 16 Filed: 08/13/20 Page: 1 of 1 PAGEID #: 989




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DARREN S. KOENIG,                                 :
                                                  : Case No. 2:19-CV-5409
               Plaintiff,                         :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Chief Magistrate Judge Deavers
COMMISSIONER OF SOCIAL                            :
SECURITY,                                         :
                                                  :
               Defendant.                         :

                                              ORDER

       This matter is before the Court on the Parties’ Joint Motion to Remand to the Commissioner

of Social Security. (ECF No. 15). On December 12, 2019, Plaintiff filed a Complaint against the

Commissioner of Social Security regarding the Administrative Law Judge’s (“ALJ”) decision to

deny his disability insurance benefits application. (ECF No. 3). In his Statement of Errors, Plaintiff

alleged the ALJ failed to properly consider his mental health evaluations. (ECF No. 10). The

Parties now jointly stipulate that this matter should be remanded to the Commissioner pursuant to

Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g). (ECF No. 15). The

Commissioner represents that it will further consider the medical opinions of record and will offer

Plaintiff a new hearing. (Id.). Accordingly, this case is REMANDED to the Commissioner of

Social Security for further proceedings.

       IT IS SO ORDERED.




                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATE: August 13, 2020
